Case 21-31527-KRH            Doc 29     Filed 06/11/21 Entered 06/11/21 13:15:28                 Desc Main
                                       Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


In re:
         Forrest Andre Parker, Sr.                        Chapter 13
                                                          Case No. 21-31527-KRH
     Debtor
_______________________________________


                                      NOTICE OF APPEARANCE

          Please take notice that Orlans PC has been retained as Attorney for Creditor, Waterfall Victoria

Grantor Trust II, Series G, in the entitled action. You are requested to serve a copy of each notice of any

proceeding, hearing and/or report in this matter, including, but not limited to notices required by

pursuant to Bankruptcy Rules 9010(b) and 2002 and the Local Rules of Bankruptcy Procedure, upon

the undersigned at the address indicated below.



Date: June 11, 2021
                                                   Respectfully submitted,


                                                   /s/Daniel K. Eisenhauer_________
                                                   Daniel K. Eisenhauer, Bar #85242
                                                   Orlans PC
                                                   PO Box 2548
                                                   Leesburg, VA 20177
                                                   (703) 777-7101
                                                   Attorneys for Waterfall Victoria Grantor Trust II,
                                                   Series G
                                                   deisenhauer@orlans.com
Case 21-31527-KRH         Doc 29     Filed 06/11/21 Entered 06/11/21 13:15:28            Desc Main
                                    Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned states that on June 11, 2021, copies of the foregoing Notice of
Appearance were filed with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

Suzanne E. Wade
341 Dial 877-996-8484 Code 2385911
7202 Glen Forest Drive, Ste. 202
Richmond, VA 23226
ecfsummary@ch13ricva.com
Bankruptcy Trustee

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508
jkane@kaneandpapa.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies
of the foregoing Notice of Appearance to the following non-ECF participants:

Forrest Andre Parker, Sr.
9811 Fendale Lane
Fredericksburg, VA 22408
Debtor

                                                /s/Daniel K. Eisenhauer
                                                Daniel K. Eisenhauer, Esquire
